This case is here on writ of error to a final judgment in mandamus made and entered by the Circuit Court of DeSoto County, Florida, on the 14th day of August, 1937. The record shows that the relator below became the owner of twenty-six interest coupons in the aggregate amount of $4920.00, becoming due at different dates from May 15, 1934 to May 15, 1937. These interest coupons were obligations of DeSoto County, Florida, and were sold and delivered on or about May 15, 1925. The peremptory writ directed the Tax Assessor of DeSoto County, Florida, to assess for the purpose of taxation all homesteads as defined by Article X of the Constitution of Florida located in DeSoto County, and to do so without deducting or exempting any part of the value of such homesteads therefrom with all other taxable property of the County. It is contemplated that the interest coupons of the relator can or may be paid out of and from the special assessment.
The record shows that after the alternative writ had been amended a number of times by different Court orders, a demurrer by the respondents was directed to the same prior and subsequent to all authorized amendments and upon argument of counsel the demurrer was by an order of court denied. Additional time was permitted and allowed by the lower court to the respondents in which to file an answer or return to the alternative writ as amended, but the same was not done, and writ of error was taken to this Court from a final judgment in behalf of the relator below on the pleadings as made in the lower court.
It is contended on writ of error to this Court that the final judgment is in contravention of (a) paragraph 7 of Section 897 C.G.L., and (b) Section 9 of Article IX of the Constitution of Florida. The authorities appear to hold contrary to this view and there is no merit in this contention. *Page 364 
See Hackney v. McKenney, 113 Fla. 176, 151 So. 524; City of Tarpon Springs v. Chrysostomides, 108 Fla. 500, 146 So. 845.
The judgment appealed from is hereby affirmed.
WHITFIELD, P.J., and BROWN, J., concur.
BUFORD, J., concurs in the opinion and judgment.
JUSTICES TERRELL and THOMAS not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.